UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-32637 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: Ames National Corporation 401(k) Profit Sharing Plan B. Name of the issuer of the securities held pursuant to the Plan and the address of its principal executive office: Ames National Corporation 405 Fifth Street Ames, Iowa 50010 REQUIRED INFORMATION 1. Financial statements and schedules of the Ames National Corporation 401(k) Profit Sharing Plan prepared in accordance with the financial reporting requirements of the Employee Retirement Income Security Act of 1974 are attached hereto. 2. A written consent of Independent Registered Public Accounting Firm is attached hereto as Exhibit 23 and is incorporated herein by this reference. SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this Annual Report to be signed on its behalf by the undersigned hereunto duly authorized. Date:June 27, 2012 AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN By: First National Bank, Ames, Iowa, Trustee By: /s/ Steven J. McLaughlin Name: Steven J. McLaughlin Title: Vice President and Senior Trust Officer EXHIBIT INDEX Exhibit Number Exhibit 23 Consent of Independent Registered Accounting Firm AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN Ames, Iowa FINANCIAL STATEMENTS December 31, 2011 and 2010 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 SUPPLEMENTAL SCHEDULE 12 Schedule H Line 4i - Schedule of Assets (Held at End of Year) 13 Table of Contents Report of Independent Registered Public Accounting Firm The Plan Administrator Ames National Corporation 401(k) Profit Sharing Plan Ames, Iowa We have audited the accompanying statements of net assets available for benefits of Ames National Corporation 401(k) Profit sharing Plan as of December 31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Ames National Corporation 401(k) Profit Sharing Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplemental schedule is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is presented fairly, in all material respects, in relation to the basic financial statements taken as a whole. West Des Moines, Iowa June 27, 2012 1 Table of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2011 and 2010 CASH $ $ PARTICIPANT-DIRECTED INVESTMENTS RECEIVABLES Accrued interest and dividends Contributions receivable from employer - Notes receivable from participants NET ASSETS AVAILABLE FOR BENEFITS $ $ 2 Table of Contents AMES NATIONAL CORPORATION 401(k) PROFIT SHARING PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Years Ended December 31, 2011 and 2010 ADDITIONS TO NET ASSETS ATTRIBUTED TO: Investment income (loss): Interest $ $ Dividends Net appreciation (depreciation) in fair value of investments ) Total investment income (loss) ) Interest income from notes receivable from participants Contributions: Employer Participants Total contributions Total additions DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO: Benefits paid to participants Operating expenses Total deductions NET INCREASE (DECREASE) ) NET ASSETS AVAILABLE FOR BENEFITS, BEGINNING OF YEAR NET ASSETS AVAILABLE FOR BENEFITS, END OF YEAR $ $ The accompanying notes are an integral part of the financial statements 3 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 NOTE 1 - DESCRIPTION OF PLAN The Ames National Corporation 401(k) Profit Sharing Plan (the Plan) is sponsored by Ames National Corporation and its subsidiaries:First National Bank, Ames, Iowa (the Plan trustee); Boone Bank & Trust Co., Boone, Iowa; Randall-Story State Bank, Story City, Iowa; State Bank & Trust Co., Nevada, Iowa; and United Bank & Trust NA, Marshalltown, Iowa (collectively, the Companies).The following description of the Plan provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General and eligibility The Plan is a defined contribution plan covering employees of the Companies who have completed six months of employment with a minimum of 500 hours of service and are age 21 or older.Employees are eligible to begin making salary deferral contributions to the Plan on January 1, or July 1, following their eligibility date and will also be eligible for the employer matching contribution at that time.To be entitled to employer nondiscretionary contributions, a participant must complete 1,000 hours of service during the Plan year and must be employed by the Companies on the last day of the Plan year.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), as amended. Contributions Participants may contribute up to 100% of their annual compensation as defined by the Plan subject to the Internal Revenue Service limitations for 2011 and 2010.In 2010, the Plan was restated and provided a matching contribution up to 3% of the participant’s compensation and a nondiscretionary contribution of 3% of the participants’ compensation.Participants may also contribute amounts representing distributions from other qualified defined benefit or contribution plans.All Plan investments were participant-directed into investment options offered by the Plan. Participant accounts Each participant’s account is credited with (a) the participant’s contribution, (b) the Companies’ matching contribution, (c) an allocation of the Companies’ nondiscretionary contribution and (d) Plan earnings.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account.Forfeited balances of terminated participants’ nonvested balances are used to reduce future contributions from the Companies. Vesting Participants are immediately vested in their voluntary contributions and the employer matching contributions and earnings thereon.Vesting in the Companies’ nondiscretionary contributions and earnings thereon is based on years of continuous service established after reaching 1,000 hours of credited service in a year.A participant is 100% vested in the Companies’ nondiscretionary and discretionary contributions after three years of credited service with no vesting prior to that time. 4 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 NOTE 1 - DESCRIPTION OF PLAN (CONTINUED) Payment of benefits On termination of service due to death, disability, retirement or any other reason, a participant or their beneficiaries may elect to receive an amount equal to the value of the participant’s vested interest in his or her account in a lump sum amount.Benefits related to the nondiscretionary contribution are immediately vested on termination of service due to death, disability and normal retirement.Benefits related to the nondiscretionary contribution for other reasons are paid only if the participant is employed on the last day of the Plan year and has 1,000 hours of service. Notes receivable from participants Participants may borrow from their fund accounts up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance.Notes receivable from participants at December 31, 2011, mature through 2020 and the interest rates (as determined by the Plan Administrator) range from 2.75% to 7.75%.Principal and interest are paid ratably through monthly payroll deductions, generally, over five years. However, repayment of notes receivable from participants for the purchase of a primary residence may exceed five years, but no longer than ten years.The notes receivable from participants are secured by the balance in the participant’s account. Forfeited accounts The forfeitures are used to reduce future employer contributions from the Companies.During the years ended December 31, 2011 and 2010, forfeitures from nonvested account balances reduced employer contributions by approximately $21,000 and $5,000, respectively.Forfeitures for nonvested account balances as of December 31, 2011 and 2010 were approximately $22,000 and $20,000, respectively. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Plan year ends on December 31.Significant accounting policies followed by the Plan are presented below. Basis of presentation The accompanying financial statements have been prepared on the accrual basis of accounting. Use of estimates in preparing financial statements The preparation of financial statements in conformity with accounting principles generally accepted in the United State of America (GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, the disclosure of contingent assets and liabilities.Actual results could differ from those estimates. 5 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Investments Investments are reported at fair value.Fair value is defined as the price that would be received to sell an asset in an orderly transaction between market participants at the measurement date.See Note 7 for discussion of fair value measurements. Purchases and sales of investment securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation (depreciation) in fair value of investments includes realized gains and losses on investments sold as well as unrealized gains and losses on investments held during the year. Notes receivable from participants Notes receivable from participants are stated at the amount of unpaid principal balance plus any accrued but unpaid interest.Payments of notes receivable from participants are applied to the specific accounts comprising the balance.Delinquent and unpaid notes receivable are reclassified as a distribution against the participant’s vested balance. Payment of benefits Benefits are recorded when paid. Recent accounting pronouncements In May, 2011, the Financial Accounting Standards Board (FASB) issued amended guidance which eliminates terminology difference between GAAP and International Financial Reporting Standards (IFRS) on the measurement of fair value and the related fair value disclosures.While largely consistent with existing fair value measurement principles and disclosures, the changes were made as part of the continuing efforts to converge GAAP and IFRS.The adoption of this guidance is effective for annual periods beginning after December 15, 2011, and is not expected to have a significant impact on the Company’s financial statements. NOTE 3 – FINANCIAL INSTRUMENT RISK The Plan maintains all its cash in a non-interest bearing deposit account at First National Bank, Ames, Iowa.As of December 31, 2011 and 2010, the balance in the Plan’s non-interest bearing transaction deposit account is fully insured by the FDIC. NOTE 4 - ADMINISTRATIVE EXPENSES Certain administrative functions are performed by officers or employees of the Companies.No such officer or employee receives compensation from the Plan.Certain other administrative expenses are paid directly by the Companies. 6 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 NOTE 5 - INVESTMENTS The following table presents the Plan investments that represent 5% or more of the Plan’s net assets as of December 31: ANC Balanced Fund $ $ Ames National Corporation, Common Stock Oppenheimer Develop Markets Vanguard Target Retire 2025 * Vanguard Small-Cap Index * * Balance less than 5% of Plan's net assets The Plan’s investments, including gains and losses on investments bought and sold as well as held during the year, appreciated (depreciated) in fair value for the years ended December 31, 2011 and 2010 as follows: Mutual Funds $ ) $ ANC Balanced Fund Common Stock Fund ) Net appreciation (depreciation) in fair value of investments $ ) $ NOTE 6 - TRANSACTIONS WITH PARTIES-IN-INTEREST At December 31, 2011 and 2010, the Plan held 120,624 and 133,440 shares of Ames National Corporation, a party-in-interest, common stock with a fair value of $2,352,168 and $2,891,613, respectively.At December 31, 2011 and 2010, the Plan also held cash totaling $275,928 and $265,380 at First National Bank, Ames, Iowa. The Plan sold or distributed 34,261 shares for $574,496 during the year ended December 31, 2011. The Plan purchased 21,445 shares for $385,783 during the year ended December 31, 2011.The Plan did not purchase or sell any shares of Ames National Corporation common stock during the year ended December 31, 2010.The Plan trustee is the Trust Department of First National Bank, Ames, Iowa.All assets are held through trust agreement by the trustee, who is also a party-in-interest. 7 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 NOTE 7 – FAIR VALUE MEASUREMENTS GAAP establishes a framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and lowest priority to unobservable inputs (level 3 measurements).The three levels of the fair value hierarchy are described as follows: Level 1: Inputs to the valuation methodology are quoted prices, unadjusted, for identical assets or liabilities in active markets. A quoted price in an active market provides the most reliable evidence of fair value and shall be used to measure fair value whenever available. Level 2: Inputs to the valuation methodology include: quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (such as interest rates, volatility, prepayment speeds, credit risk); or inputs derived principally from or can be corroborated by observable market data by correlation or other means. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. Level 3 assets and liabilities include financial instruments whose value is determined using discounted cash flow methodologies, as well as instruments for which the determination of fair value requires significant management judgment or estimation. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in the methodologies used at December 31, 2011 and 2010. Mutual funds: Valued at the net asset value (NAV) of shares held by the Plan at year end. Separately managed trust account (ANC Balanced Fund):Valued at NAV based on the fair value of the underlying investments of the Fund.The investments are Level 1 and Level 2 assets consisting of common and preferred stocks, equity and bond funds, government agency and corporate bonds and a money market account.No amount greater than $50,000 can be withdrawn from the Fund, without a 90 day notice.The Fund investment strategy is to seek total return through long-term growth of capital and current income.This Fund’s asset allocation strategy seeks to provide moderate market appreciation along with a consistent income potential provided by fixed maturity investments and dividend income.The Fund hadno unfunded commitments. 8 Table of Contents AMES NATIONAL CORPORATION 401 (k) PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 NOTE 7 – FAIR VALUE MEASUREMENTS (CONTINUED) Common stocks:Valued at the closing price reported on the active market on which the individual securities are traded. Money market account:Valued at cost, which approximates fair value. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while Plan management believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table presents the balances of assets measured at fair value by level as of December 31: Description Level 1 Level 2 Level 3 Total Assets: Mutual funds: Mutual fund-other funds $ $
